DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/20/2022. 
In the instant Amendment, claims 2-3, 7, 11-15, 17-18 and 21-22 have been cancelled. Claims 1, 4-6, 8-10, 16, 19-20 and 23-27 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant's amendment and arguments with respect to independent claims 1 and 19-20, filed on 07/20/2022, have been considered and are persuasive. Claims 1, 4-6, 8-10, 16, 19-20 and 23-27 are now allowable.

Allowable Subject Matter
Claims 1, 4-6, 8-10, 16, 19-20 and 23-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Schwarz et al. (US 2021/0211673) and Yoo et al. (U.S. 2021/0120231).
Regarding claims 1 and 19-20, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of sig_coeff_flag, abs_level_gtl_flag, abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for a particular transform coefficient level indicating whether a corresponding absolute value of the particular transform coefficient level is greater than 0, 1, 3, 5, 7, and 9, respectively, par_level_flag for the particular transform coefficient level indicating a parity of the particular transform coefficient level, and abs_remainder for the particular transform coefficient level indicating a remaining coefficient level value, 2Application No. 16/727,049Reply to Office Action of May 12, 2022syntax elements corresponding to abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag for the transform coefficient levels in each sub-block are encoded or decoded according to a Context-based Adaptive Binary Arithmetic Coding (CABAC) regular mode in one single sub-block coding pass, first other syntax elements corresponding to abs_remainder for the transform coefficient levels in each sub-block are encoded or decoded in a first other sub-block coding pass, second other syntax elements corresponding to sig_coeff_flag, coeff_sign_flag, abs_level_gt1_flag, and par_level_flag for the transform coefficient levels in each sub-block are encoded or decoded according to the CABAC regular mode in a second other sub-block coding pass that is a first sub-block coding pass prior to the one single sub-block coding pass and the first other sub-block coding pass, coeff_sign_flag for the particular transform coefficient level indicates a sign of the particular transform coefficient level, the single sub-block coding pass is a second sub-block coding pass prior to the first other sub-block coding pass, a maximum allowed number of CABAC regular bins for the current transform block is determined according to the current transform block size, the maximum allowed number of CABAC regular bins for the current transform block being used for encoding or decoding syntax elements that include: sig_coeff_flag, coeff_sign_flag, abs_level_gt1 flag, and par_level_flag, abs_level_gt3_flag, abs_level_gt5_flag, abs_level_gt7_flag, and abs_level_gt9_flag as cited in claims 1 and 19-20.

Claims 4-6, 8-10, 16 and 23-27 are allowed because they depend on allowed claims 1 and 19-20, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486